Judgment, Supreme Court, New York County (Franklin Weissberg, J., at suppression hearing; Joan B. Carey, J., at jury trial and sentence), rendered March 22, 1988, convicting defendant of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him as a violent predicate felon to concurrent indeterminate prison terms of, respectively, twenty-five years to life, ten to twenty years, six to twelve years, and three to six years, unanimously affirmed, without costs.
Defendant shot the deceased in the head after an argument near the steps of a crack house on Avenue C. A friend of the deceased who witnessed the shooting was also shot at by defendant and received powder burns. Contrary to defendant’s unpreserved argument on appeal, the court’s justification charge, read as a whole, conveyed the correct legal standards with respect to the defense of justification, including the People’s burden to disprove the defense (People v McManus, 67 NY2d 541; People v Jackson, 154 AD2d 930, Iv denied 74 NY2d 949). Concur — Carro, J. P., Wallach, Ross, Kassal and Rubin, JJ.